Citation Nr: 1509279	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 70 percent, beginning January 31, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 18, 2012, for the grant of service connection for erectile dysfunction.

3.  Entitlement to an effective date prior to January 18, 2012, for the grant of special monthly compensation (SMC) based on loss of use of a creative organ due to the erectile dysfunction.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to an initial rating higher than 30 percent from October 14, 2004, to September 21, 2006, and an initial rating higher than 50 percent from September 22, 2006, to January 30, 2012, for PTSD, on an extraschedular basis. 

6.  Entitlement to an effective date prior to January 31, 2012, for the grant of a total disability rating for compensation due to individual unemployability based on the service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to March 1972.

The PTSD extraschedular issue comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD.  The RO assigned an initial disability rating of 30 percent, retroactively effective from October 14, 2004, the date of a confirmed PTSD diagnosis in the medical treatment records.  The Veteran filed a Notice of Disagreement (NOD) in February 2006, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in November 2006.  In January 2007, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  

In a subsequent July 2008 rating decision, the RO increased the disability rating for the PTSD to 50 percent, retroactively effective from September 22, 2006.  Thus, staged ratings were created for the service-connected PTSD.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2010, the Board denied the Veteran's claim of an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for PTSD, on schedular and extraschedular bases.  

The Veteran appealed the Board's November 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated July 19, 2011, the Court vacated the Board's November 2010 denial and remanded this matter to the Board for compliance with the instructions included in the Joint Motion for Remand (JMR).

In a January 2012 decision, the Board again denied the Veteran's claim of an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for PTSD, on schedular and extraschedular bases.  In January 2012, the Board also added the issue of a TDIU to the PTSD appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the TDIU issue back to the RO for development on the issue of a TDIU.  As the claims file was soon returned to the Board, without the RO having completed the development of the TDIU matter, the Board again remanded the TDIU issue back to the RO in February 2012. 

The Veteran appealed the Board's January 2012 denial to the Court again.  In a July 2013 Memorandum Decision, the Court affirmed that part of the Board's decision denying an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for PTSD, on a schedular basis.  The Court also set aside that part of the Board's decision denying a referral of an extraschedular rating, and remanded the case to the Board for further adjudication of the extraschedular matter consistent with its Memorandum Decision. 


Meanwhile, as the case was pending before the Court, additional development was undertaken by the RO, to include arranging for VA examinations of the Veteran for developing the TDIU claim.  On the basis of the VA examination reports and additional VA outpatient records obtained for the claims file, the RO in a March 2012 rating decision granted, in pertinent part, the following:  a 70 percent rating for PTSD, effective January 31, 2012; a TDIU, effective January 31, 2012; service connection and a noncompensable rating for erectile dysfunction (added to the already service-connected diabetes mellitus), effective January 18, 2012; and, special monthly compensation based on loss of use of a creative organ, effective January 18, 2012.  In a March 2013 statement, the Veteran's attorney on behalf of the Veteran filed a timely NOD with the March 2012 rating decision, claiming, in pertinent part, the following:  a rating higher than 70 percent for PTSD; an effective date prior to January 31, 2012, for a TDIU; an effective date prior to January 18, 2012, for the grant of service connection for erectile dysfunction; an effective date prior to January 18, 2012, for the grant of special monthly compensation based on loss of use of a creative organ; and, an initial compensable rating for erectile dysfunction.  

In March 2014, the Board remanded all of the claims currently on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  In accordance with the Board's remand directives, the RO issued a SOC in August 2014 on the issues discussed in the March 2013 NOD.  In September 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these five remaining issues.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to an initial compensable rating for erectile dysfunction; (2) entitlement to an initial rating higher than 30 percent from October 14, 2004, to September 21, 2006, and an initial rating higher than 50 percent from September 22, 2006, to January 30, 2012, for PTSD, on an extraschedular basis; and, (3) entitlement to an effective date prior to January 31, 2012, for the grant of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since January 31, 2012, the Veteran's PTSD has been manifested by total occupational and social impairment.

2.  The Veteran separated from the active military service in March 1972; he did not raise a claim of entitlement to service connection for erectile dysfunction or SMC within one year of discharge. 

3.  In January 2012, the Board remanded the Veteran's TDIU claim to the AOJ for further development.  The Veteran did not raise a separate claim for service connection for erectile dysfunction or a claim for SMC at that time.

4.  In a March 2012 rating decision, service connection for erectile dysfunction and SMC for loss of a creative organ due to the erectile dysfunction were granted, retroactively effective from January 18, 2012, the date of a VA examination conducted for the purpose of deciding the TDIU claim.

5.  At the January 18, 2012, VA examination, the VA examiner attributed the Veteran's erectile dysfunction to his already service-connected diabetes mellitus.

6.  Prior to the January 18, 2012, VA examination, an April 22, 2008, VA diabetes mellitus examination, found that the Veteran's erectile dysfunction was a complication of his already service-connected diabetes mellitus.  At the April 2008 VA examination, the Veteran reported erectile dysfunction symptoms for one year (i.e., April 22, 2007).

7.  No communication or medical record prior to April 22, 2007, may be interpreted as formal or informal claims for entitlement to service connection for erectile dysfunction or for SMC.


CONCLUSIONS OF LAW

1.  Since January 31, 2012, the criteria are met for an initial 100 percent disability rating for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The criteria for an effective date of April 22, 2007, but no earlier, for the award of service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2014); 38 C.F.R. 
§§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2014).  

3.  The criteria for an effective date of April 22, 2007, but no earlier, for the award of SMC based on loss of use of a creative organ due to the erectile dysfunction have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

The Board's decision to grant a 100 percent disability rating for the Veteran's PTSD herein constitutes a complete grant of the benefits sought on appeal for that issue.  Thus, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  38 U.S.C.A. 
§ 5100 et seq (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Regarding the earlier effective date claims being decided below, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreements with the effective dates assigned following the grants of service connection for erectile dysfunction and SMC.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claims.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in June 2006 and July 2006 before the grant of service connection for diabetes mellitus (which erectile dysfunction and SMC were later granted as related to the diabetes mellitus disability) were legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His service treatment records, Social Security Administration (SSA), a private medical opinion, VA examinations, and post-service VA treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary for the earlier effective date claims being decided below.  

The Board is also satisfied as to substantial compliance with its March 2014 remand directives for the earlier effective date claims being decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included providing the Veteran with a SOC and affording him an opportunity to perfect his appeals, which he did. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


III.  PTSD Analysis

The Veteran seeks a disability rating in excess of 70 percent, beginning January 31, 2012, for his service-connected PTSD.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).  Specific diagnostic codes will be discussed where appropriate below.

The Court has held that an appeal from an initial disability rating is a separate and distinct claim from a claim for an increased rating.  Fenderson, 12 Vet. App. at 119.  When assigning an initial disability rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial disability rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

The Veteran's service-connected PTSD is currently evaluated as 70 percent disabling, effective January 31, 2012, under 38 C.F.R. § 4.130, DC 9411, which refers to the General Rating Formula for Mental Disorders.  

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  Id.

A higher 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2014)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a disability, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disability, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran seeks a disability rating in excess of 70 percent, beginning January 31, 2012, for his service-connected PTSD.  The Board finds that the symtomatology required for a 100 percent disability rating for the Veteran's PTSD is established by the evidence.  The 100 percent rating will be applied effective January 31, 2012.  38 C.F.R. § 4.130, DC 9411.

Specifically, the Veteran was afforded a VA psychiatric examination on January 31, 2012.  At the examination, the Veteran reported that he was currently unemployed.  The Veteran described experiencing 'blackouts' associated with his PTSD approximately once a week, where he will experience periods (usually several minutes each) when he cannot recall what he was doing.  The Veteran stated that these 'blackouts' are usually triggered by stimuli that remind him of his military combat experience.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner checked the box finding that the Veteran's PTSD caused "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  The VA examiner then determined that:

Given the severity of the Veteran's current PTSD symptoms it would be expected that it would be difficult for the Veteran to attain and sustain employment at this time.  His problems with irritability and anger would make it very difficult for him to work in a setting where he would have to work closely with others or deal with customer complaints.  Further, his PTSD worsens when he is in settings where there are large groups of people so this would interfere with his ability to work in settings such as a shopping mall or other locations where he would have to interact with large groups of people.  [The] Veteran's problems with concentration would also contribute to impairment in his job performance as he reports currently that he has difficulty sustaining attention for long periods of time as needed in most work settings.  It would be expected that he would have then significant problems completing repetitive job tasks, meeting work deadlines, and completing multiple tasks in short periods of time.  He also reports having 'blackout' experiences thus this experience would probably lead him to have significant problems in a work setting where he would be operating heavy machinery or in other settings where physical safety in an issue (i.e., working in a construction site).

The January 2012 VA examiner found that the Veteran had an inability to establish and maintain effective relationships.  The examiner assigned a GAF score of 25, indicating behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  See DSM-IV at 44-47.  These symptoms are consistent with a 100 percent disability rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.

There is no additional pertinent medical evidence in the claims file dated since January 31, 2012.  

Therefore, based on the VA examination and the Veteran's and the representative's lay statements regarding the severity of the Veteran's PTSD, the Board finds that the Veteran's PTSD results in total occupational and social impairment.  In giving the Veteran the benefit of the doubt, the Board finds that a 100 percent disability evaluation is warranted for the Veteran's PTSD, retroactively effective from January 31, 2012.  38 C.F.R. § 3.102.  The issue of higher disability ratings for the service-connected PTSD prior to January 31, 2012, is addressed in the remand below.  The claim is granted.
III.  Earlier Effective Dates Analysis

A March 2012 rating decision granted entitlement to service connection for erectile dysfunction and granted SMC based on loss of use of a creative organ (due to the erectile dysfunction), both retroactively effective from January 18, 2012.  The Veteran contends that he is entitled to earlier effective dates for these awards.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active service in March 1972.  It is not in dispute that he failed to submit claims of entitlement to service connection for erectile dysfunction or entitlement to SMC within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

It is observed that the Veteran did not initially raise claims of entitlement to service connection for erectile dysfunction or entitlement to SMC.  Instead, in January 2012, the Board remanded the Veteran's TDIU claim to the AOJ for further development.  In a March 2012 rating decision, service connection for erectile dysfunction and SMC for loss of a creative organ due to the erectile dysfunction were granted, retroactively effective from January 18, 2012, the date of a VA examination conducted for the purpose of deciding the TDIU claim.  Specifically, at the January 18, 2012, VA examination, the VA examiner attributed the Veteran's erectile dysfunction to his already service-connected diabetes mellitus.  Thus, based on this examination, the RO added erectile dysfunction to the Veteran's already service-connected diabetes mellitus disability.  The RO then also awarded SMC for the loss of a creative organ (due to the erectile dysfunction grant).  The Veteran then perfected timely appeals for effective dates earlier than January 18, 2012, for the grants of erectile dysfunction and SMC.

As previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  Here, a date of receipt of claim does not exist as the Veteran's claims were raised by the medical evidence and subsequently granted by the RO based on the medical evidence.  Thus, in deciding the earlier effective date claims, the Board will focus on the date entitlement arose (i.e., when the Veteran's erectile dysfunction began).  In this regard, the Veteran's erectile dysfunction was granted as due to or aggravated by the already service-connected diabetes mellitus (i.e., secondary service connection).  The diabetes mellitus was granted in a September 2006 rating decision, retroactively effective from March 30, 2006.  Thus, the earliest possible date for the grant of erectile dysfunction and the grant of SMC (which was based on the grant of erectile dysfunction) would be March 30, 2006, as the erectile dysfunction was granted on a secondary service connection basis and not a direct service connection basis.  In other words, the erectile dysfunction and SMC cannot be assigned a date earlier than the date that service connection was granted for diabetes mellitus, since the erectile dysfunction and SMC were granted secondary to the diabetes mellitus.  Thus, the relevant period for these claims is whether the date of entitlement arose sometime between March 30, 2006, and January 18, 2012.  

In this regard, the Veteran was afforded a VA diabetes examination on April 22, 2008.  At the examination, the Veteran reported that he was not able to achieve or maintain an erection, and was impotent.  He stated that his impotence began one year ago (i.e., April 22, 2007).  Following a physical examination of the Veteran and a review of the claims file, the VA examiner diagnosed the Veteran with impotence and partial erectile dysfunction.  The VA examiner then determined that the Veteran's impotence was a complication of his already service-connected diabetes mellitus because "the onset of the condition is deemed to be a complication of the diabetes in relation to the diabetes onset."  

Based on this medical evidence, the Board finds that April 22, 2007, is the appropriate date of entitlement for the service-connected erectile dysfunction.  The SMC was awarded effective the date that the Veteran was granted erectile dysfunction and thus entitled to SMC based on the loss of a creative organ.  Thus, the Veteran is entitled to an earlier effective date of April 22, 2007, for his service-connected erectile dysfunction and his SMC. 

The Board has considered whether any evidence of record dated from March 30, 2006, to April 21, 2007, could serve as an earlier date of entitlement for the Veteran's erectile dysfunction.  The VA treatment records, a private medical opinion, VA examinations, and lay statements from the Veteran and his representative dated during this period make no mention of erectile dysfunction or impotence.  Thus, the earliest mention of the Veteran's erectile dysfunction since March 30, 2006, when service connection for diabetes mellitus was granted, is April 22, 2007, in which the Veteran reported erectile dysfunction for one year.  Thus, the Board finds that the earliest effective date for the grant of service connection for erectile dysfunction, and accordingly SMC for loss of a creative organ, would be April 22, 2007.

The Board has also considered whether any evidence of record dated from March 30, 2006, to April 21, 2007, could serve as a formal or informal claim in order to entitle the Veteran to earlier effective dates.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2014).  After reviewing the record, the Board concludes that there are no testimonial documents submitted from March 30, 2006, to April 21, 2007, indicating an intent to file a claim of entitlement to service connection for erectile dysfunction or a claim of entitlement to SMC.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's claims were not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claims, be it formal or informal, were filed earlier than April 22, 2007.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the Veteran is entitled to earlier effective dates of April 22, 2007, but no earlier, for his service-connected erectile dysfunction and SMC based on the loss of a creative organ.  The claims are granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A higher 100 percent disability rating is granted for the PTSD, retroactively effective from January 31, 2012, subject to the laws and regulations governing the payment of VA compensation.

An effective date of April 22, 2007, but no earlier, for the award of service connection for erectile dysfunction is granted, subject to the laws and regulations governing the payment of VA compensation.

An effective date of April 22, 2007, but no earlier, for the award of SMC based on loss of use of a creative organ due to the erectile dysfunction is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   
Erectile Dysfunction

Initially, the most recent VA treatment records are dated from May 2011 from the Hampton, Virginia, VA Medical Center (VAMC).  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Veteran last was afforded a VA examination to determine the severity of the service-connected erectile dysfunction in January 2012 at a VA diabetes mellitus examination, which was used as the basis for granting service connection for erectile dysfunction.  At the examination, the VA examiner did not make a determination as to whether the Veteran had penile deformity as an examination of the penis and testes was not conducted.  The only way for the Veteran to receive a compensable disability rating, as he requests, is for the Veteran to have a penile deformity in combination with his already documented erectile dysfunction.  38 C.F.R. § 4.115b, DC 7522 (2014) (currently rated under 38 C.F.R. § 4.119, DC 7913 (2014) for noncompensable residuals of diabetes mellitus).  The January 2012 VA examination is now over three years old and was not conducted for the specific purpose of determining the current severity of the service-connected erectile dysfunction.  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected erectile dysfunction.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

PTSD and TDIU

Finally, regarding the earlier effective date claim for the TDIU and the PTSD claim on an extraschedular basis only, both prior to January 31, 2012, ordinarily VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the medical evidence of record suggests that the Veteran is currently unemployed due to his service-connected PTSD.  Specifically, at an October 14, 2004, VA treatment visit, a VA psychologist, following an examination of the Veteran, found that the Veteran was unable to work due to pain and PTSD.  No VA medical opinion, following a review of the Veteran's claims file, has been obtained on this topic.  Prior to January 31, 2012, the Veteran did not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a) (2014); however, the Veteran may still receive a TDIU on an extraschedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b) (2014).  Further, regarding the PTSD issue, pursuant to 38 C.F.R. § 3.321 (2014), when a case presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, the case may be submitted to the VA Director of the C&P Service to determine whether an extraschedular rating is warranted.  The Board is precluded from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral of an extraschedular evaluation to the Director of the C&P Service.  To date, these claims have not been referred by the RO to the Director of the C&P Service.  Upon remand, a VA medical opinion on this topic and referral for an extraschedular evaluation must be accomplished for these claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Hampton, Virginia, dated since May 2011 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, provide the Veteran with an appropriate VA examination to determine the severity of his service-connected erectile dysfunction.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  Provide the VA examiner with the claims file to review.
The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 7522.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

Specifically, the examiner is asked to state whether the service-connected erectile dysfunction is manifested by penile deformity.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

3.  Obtain a VA medical opinion regarding the severity of the Veteran's service-connected PTSD.

The Veteran's claims folder must be reviewed by the examiner.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

The examiner must provide an opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected PTSD and diabetes mellitus with erectile dysfunction, prior to January 31, 2012.

The examiner must also provide an opinion concerning whether the service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, prior to January 31, 2012.

The opinion should address whether the Veteran's service-connected disabilities were so disabling prior to January 31, 2012, as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

4.  After completing the above actions, refer the questions of whether the Veteran is entitled to the assignment of an extraschedular disability rating for his TDIU, prior to January 31, 2012, and whether the Veteran is entitled to the assignment of an extraschedular disability rating for his service-connected PTSD, currently rated as 30 percent from October 14, 2004, to September 21, 2006, and as 50 percent from September 22, 2006, to January 30, 2012, to the VA Director of the C&P Service.  The referral is mandatory.  The Director of the C&P Service is requested to provide adequate reasons and bases for the decision made.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


